DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ARTIS KELLY,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-0029

                          [August 30, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 76-4008CF10B.

  Carey Haughwout, Public Defender, and Jesse W. Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. Rogers v. State, 42 Fla. L. Weekly D1493, D1494 (Fla. 4th
DCA July 5, 2017).

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.